COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                         TELEPHONE
IRENE RIOS                                                                            (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                         January 3, 2020

        J. Barrett Shipp                                Philip Martin Ross
        Shipp, Ecke & Cromeens, PLLC                    1006 Holbrook Road
        1718 San Pedro Ave.                             San Antonio, TX 78218-3325
        San Antonio, TX 78212                           * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        Laura A. Cavaretta
        Cavaretta, Katona & Leighner, PLLC
        700 N. St. Mary's St.
        Suite 1500
        San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00104-CV
               Trial Court Case Number:     2017PC2912
               Style: In re Guardianship of Charles Inness Thrash, an Incapacitated
               Person


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             MICHAEL A. CRUZ,
                                                             Clerk of Court

                                                            ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221


        cc: William E. Leighner (DELIVERED VIA E-MAIL)
        Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Les Katona, Jr. (DELIVERED VIA E-MAIL)
        Karen R. Andersen (DELIVERED VIA E-MAIL)
                         Fourth Court of Appeals
                                San Antonio, Texas
                                      January 3, 2020

                                   No. 04-19-00104-CV

   IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, an Incapacitated Person

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2017PC2912
                        Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       On December 17, 2019, appellants filed a Motion for Rehearing En Banc.     After
consideration, the motion is DENIED. See TEX. R. APP. P. 49.3



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court
                                        MINUTES
                                     Court of Appeals
                              Fourth Court of Appeals District
                                    San Antonio, Texas


                                      January 3, 2020

                                   No. 04-19-00104-CV

   IN RE GUARDIANSHIP OF CHARLES INNESS THRASH, an Incapacitated Person

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2017PC2912
                        Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       On December 17, 2019, appellants filed a Motion for Rehearing En Banc.     After
consideration, the motion is DENIED. See TEX. R. APP. P. 49.3



                                                  /s/ Beth Watkins
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2020.



                                                  /s Michael A. Cruz
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court




ENTERED THIS 3RD DAY OF JANUARY, 2020.